internal_revenue_service number release date index number -------------------------------- -------------------------------------------------------- --------------------------------- ------------------------------------ - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-156297-04 date date --------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------ ------------------------------- ------------------------ ------------------------------- legend parent ------------------------------------------------------------------------------------------------------------ sub sub sub ----------------------------------------------------------------------------------------------------------- distributing ------------------------------------------------------ ------------------------ ------------------------------- ------------------------ ------------------------------- ------------------------ ------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------------------------ -- -------------------------------------------------------- distributing -------------------------------------------------- ------------------------ plr-156297-04 ------------------------------------------------------------------------------ -- -------------------------------------------------------- ------------------------------ -------------------------------------- -------------------------------------------- ------------------------------------------------ --------------------------------------------------------------- ------------------------ ----------------------------- ------------------------ ------------------------------- ------------------------ ---------------------------------- ------------------------ ---------------------------------- distributing distributing limited_partnership entity controlled controlled controlled ----------------------------------------------------------------------------------------------------------------- controlled controlled industry a business a business b ------------------------ ------------------------------------------------------------- ------------------------ ------------------------------- ------------------------ ------------------------------- ------------------------ ------------------------------- ---------------------------------------------- ------------------------------------------- ------------------------------------- ------------------------- ---------------------- --------------- --------------------------------------------------------------------------------- ---- ------ ------- ---------- plr-156297-04 p1 p2 n1 year dear -------------------------------- we respond to your representative’s letter dated date in which rulings were requested regarding certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7t the information submitted for consideration is summarized below summary of facts parent is a publicly held company and is the common parent of a consolidated_group whose subsidiaries conduct a variety of industry a businesses including but not limited to business a and business b specifically with respect to the entities involved with the restructuring parent wholly owns sub sub wholly owns numerous subsidiaries including distributing distributing distributing distributing and sub sub wholly owns sub all of the above-named entities are treated as corporations for federal tax purposes distributing is a general_partner of limited_partnership distributing owns a p1 plr-156297-04 general_partner interest and a p2 limited_partner interest in limited_partnership the remaining p1 general_partner interest is owned by another parent affiliate entity controlled controlled controlled and controlled each formed in year are newly formed wholly owned subsidiaries of distributing distributing distributing and distributing respectively controlled is a single member limited_liability_company that is disregarded for federal tax purposes formed in year and owned by limited_partnership controlled controlled controlled controlled and controlled are hereinafter collectively referred to as the controlled corporations each distributing and controlled_corporation in the proposed transaction as described below has outstanding only a single class of stock or in the case of the limited_liability companies treated as corporations for federal tax purposes a single class of membership interests at present the business a business and the business b business are both conducted by each of distributing distributing distributing and distributing hereinafter collectively referred to as the distributing corporations as described in the proposed transaction a corporate alignment will take place in order to bring greater focus to the business b business and enhance its management’s ability regarding operations and business development the restructuring contemplated by this transaction will involve an internal reorganization of business b’s assets separating them from the entities operating business a no distribution of stock or assets to parent’s public shareholders is involved we have received information that the business a business and the business b business conducted by each of the distributing corporations each have had gross_receipts and operating_expenses representative of an active business for each of the past five years description of the proposed transaction for what has been represented as a valid business_purpose the taxpayer proposes the following series of steps comprising of an integrated transaction step one n1 business b sites owned by limited_partnership will be transferred to controlled the membership interests in controlled will then be distributed by limited_partnership to distributing with respect to its partner interests the controlled membership interests are sometimes hereinafter referred to as stock step two controlled will file an entity classification election to be treated as a subchapter_c_corporation for federal tax purposes effective on a date after step one hereinafter sometimes referred to as deemed contribution step three the business b assets will be contributed by their current holders to their respective wholly owned subsidiaries distributing will transfer its business b assets to controlled in exchange for controlled stock and controlled 1’s assumption of the plr-156297-04 liabilities of distributing 1’s business b business hereinafter referred to as contribution distributing will transfer its business b assets to controlled in exchange for controlled stock and controlled 2’s assumption of the liabilities of distributing 2’s business b business hereinafter referred to as contribution distributing will transfer its business b assets to controlled in exchange for controlled stock and controlled 4’s assumption of the liabilities of distributing 3’s business b business hereinafter referred to as contribution and distributing will transfer its business b assets to controlled in exchange for controlled 5’s stock and controlled 5’s assumption of the liabilities of distributing 4’s business b business hereinafter referred to as contribution step four after the contributions and as part of the plan_of_reorganization all of the stock of the controlled corporations will be distributed to sub accordingly distributing will distribute all of the shares of controlled stock hereinafter referred to as distribution distributing will distribute all of the shares of controlled stock hereinafter referred to as distribution and controlled stock hereinafter referred to as distribution distributing will distribute all of the shares of controlled stock hereinafter referred to as distribution and distributing will distribute all of the shares of controlled stock hereinafter referred to as distribution step five sub will then contribute the shares of the controlled corporations to its wholly owned subsidiary sub sub will then contribute the shares of these entities to its wholly owned subsidiary sub step one will occur on a date at least one day earlier than steps two through five after the restructuring the business b business will be held in entities conducting only business b operations and will be owned in a vertical chain below sub separate from the company’s other divisions representations the following representations have been made with respect to distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees plr-156297-04 the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose fit and focus the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the sum of the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred for the property being transferred from distributing to controlled no investment_credit determined under sec_46 has been or will be claimed with respect to such property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock plr-156297-04 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations no member of the group has an excess_loss_account in controlled or any of its subsidiaries the allocation_of_basis under sec_358 that will occur in connection with the distribution will not result in the controlled stock having a higher basis than it had immediately prior to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither party to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of the controlled_corporation stock the contribution of the stock of controlled by sub to sub and in turn by sub to sub will each qualify as an exchange described in sec_351 the following representations have been made with respect to distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose fit and focus the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose plr-156297-04 the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the sum of the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred for the property being transferred from distributing to controlled no investment_credit determined under sec_46 has been or will be claimed with respect to such property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations no member of the group has an excess_loss_account in controlled or any of its subsidiaries the allocation_of_basis under sec_358 that will occur in plr-156297-04 connection with the distribution will not result in the controlled stock having a higher basis than it had immediately prior to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither party to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of the controlled_corporation stock the contribution of the stock of controlled by sub to sub and in turn by sub to sub will each qualify as an exchange described in sec_351 the following representations have been made with respect to distribution the limited_partnership partnership will distribute the controlled membership interests to distributing at least day before the effective date of the election under reg sec_301_7701-3 to treat controlled as an association and taxable as a corporation no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose fit and focus the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose plr-156297-04 the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the sum of the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred for the property being transferred from distributing to controlled no investment_credit determined under sec_46 has been or will be claimed with respect to such property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations no member of the group has an excess_loss_account in controlled or any of its subsidiaries the allocation_of_basis under sec_358 that will occur in plr-156297-04 connection with the distribution will not result in the controlled stock having a higher basis than it had immediately prior to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither party to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of the controlled_corporation stock the contribution of the stock of controlled by sub to sub and in turn by sub to sub will each qualify as an exchange described in sec_351 the following representations have been made with respect to distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose fit and focus the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing plr-156297-04 stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the sum of the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred for the property being transferred from distributing to controlled no investment_credit determined under sec_46 has been or will be claimed with respect to such property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations no member of the group has an excess_loss_account in controlled or any of its subsidiaries the allocation_of_basis under sec_358 that will occur in connection with the distribution will not result in the controlled stock having a higher basis than it had immediately prior to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-156297-04 neither party to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7t that includes the distribution of the controlled_corporation stock the contribution of the stock of controlled by sub to sub and in turn by sub to sub will each qualify as an exchange described in sec_351 the following representations have been made with respect to distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose fit and focus the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing plr-156297-04 percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the sum of the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred for the property being transferred from distributing to controlled no investment_credit determined under sec_46 has been or will be claimed with respect to such property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations no member of the group has an excess_loss_account in controlled or any of its subsidiaries the allocation_of_basis under sec_358 that will occur in connection with the distribution will not result in the controlled stock having a higher basis than it had immediately prior to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither party to the transaction are investment companies as defined in sec_368 and iv there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of plr-156297-04 sec_1_355-7t that includes the distribution of the controlled_corporation stock the contribution of the stock of controlled by sub to sub and in turn by sub to sub will each qualify as an exchange described in sec_351 rulings based on the facts and representations above we rule as follows rulings with respect to distribution a contribution followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 b under sec_361 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled c under sec_1032 no gain_or_loss will be recognized by controlled upon the receipt of distributing 1’s assets in exchange for the stock of controlled d under sec_361 no gain_or_loss will be recognized by distributing on distribution e under sec_362 the basis of the assets received by controlled in contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer f under sec_1223 the holding_period of the assets transferred to controlled in contribution will include the period during which such assets were held by distributing g under sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock h under sec_1223 the holding_period of controlled stock received by sub will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution i as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 plr-156297-04 j the aggregate basis of the stock of controlled and distributing in the hands of the sub after distribution will in each instance be the same as the aggregate basis of the distributing stock held by sub immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1 a rulings with respect to distribution k contribution followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 l under sec_361 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled m under sec_1032 no gain_or_loss will be recognized by controlled upon the receipt of distributing 2’s assets in exchange for the stock of controlled n under sec_361 no gain_or_loss will be recognized by distributing on distribution o under sec_362 the basis of the assets received by controlled in contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer p under sec_1223 the holding_period of the assets transferred to controlled in contribution will include the period during which such assets were held by distributing q under sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock r under sec_1223 the holding_period of controlled stock received by sub will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution s as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 plr-156297-04 t the aggregate basis of the stock of controlled and distributing in the hands of the sub after distribution will in each instance be the same as the aggregate basis of the distributing stock held by sub immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1 a rulings with respect to distribution u if the entity classification election by controlled described in step two and referred to as deemed contribution of the proposed transaction is valid distributing will be deemed to contribute all of the assets and liabilities of controlled to controlled at this point a subchapter_c_corporation for federal tax purposes in exchange for stock of controlled immediately before the close of the day before the election is effective sec_301_7701-3 and - g i v the deemed transfer by distributing of assets to controlled solely in exchange for all the stock of controlled and the assumption of related liabilities by controlled pursuant to deemed contribution followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 w under sec_361 no gain_or_loss will be recognized by distributing upon the deemed transfer of assets to controlled in exchange for stock of controlled x under sec_1032 no gain_or_loss will be recognized by controlled upon the deemed receipt of distributing 2’s assets in exchange for the stock of controlled y under sec_361 no gain_or_loss will be recognized by distributing on distribution z under sec_362 the basis of the assets deemed received by controlled pursuant to deemed contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer aa under sec_1223 the holding_period of the assets deemed transferred to controlled pursuant to deemed contribution will include the period during which such assets were held by distributing plr-156297-04 bb under sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock cc under sec_1223 the holding_period of controlled stock received by sub will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution dd as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 ee the aggregate basis of the stock of controlled and distributing in the hands of the sub after distribution will in each instance be the same as the aggregate basis of the distributing stock held by sub immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1 a rulings with respect to distribution ff contribution followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 gg under sec_361 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled hh under sec_1032 no gain_or_loss will be recognized by controlled upon the receipt of distributing 3’s assets in exchange for the stock of controlled ii under sec_361 no gain_or_loss will be recognized by distributing on distribution jj under sec_362 the basis of the assets received by controlled in contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer kk under sec_1223 the holding_period of the assets transferred to controlled in contribution will include the period during which such assets were held by distributing plr-156297-04 ll under sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock under sec_1223 the holding_period of controlled stock received by sub will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution mm nn as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 oo the aggregate basis of the stock of controlled and distributing in the hands of the sub after distribution will in each instance be the same as the aggregate basis of the distributing stock held by sub immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1 a rulings with respect to distribution pp contribution followed by distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 qq under sec_361 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled rr under sec_1032 no gain_or_loss will be recognized by controlled upon the receipt of distributing 4’s assets in exchange for the stock of controlled ss under sec_361 no gain_or_loss will be recognized by distributing on distribution tt under sec_362 the basis of the assets received by controlled in contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer uu under sec_1223 the holding_period of the assets transferred to controlled in contribution will include the period during which such assets were held by distributing plr-156297-04 vv under sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock ww under sec_1223 the holding_period of controlled stock received by sub will include the holding_period of the distributing stock on which distribution is made provided the distributing stock is held as a capital_asset on the date of distribution xx as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 yy the aggregate basis of the stock of controlled and distributing in the hands of sub after distribution will in each instance be the same as the aggregate basis of the distributing stock held by sub immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_358 and sec_1_358-2 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings particularly but not exclusively no opinion is expressed regarding i whether any distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing corporations or the controlled corporations or both the distributing and controlled corporations see sec_355 and sec_1_355-2 or iii whether any distribution and an acquisition or acquisitions of the stock of the controlled or distributing_corporation are part of a plan or series of related transactions under sec_355 in particular no opinion is expressed as to whether the contributions described in step five of the proposed transaction each qualify as an exchange under sec_351 no opinion is expressed or implied as to the treatment of the partnership contribution or the partnership_distribution described in step one of the proposed transaction no opinion is expressed or implied concerning the validity of the entity classification election by controlled described in step two of the proposed transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-156297-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely emidio j forlini jr emidio j forlini jr acting assistant to the chief branch office of associate chief_counsel corporate cc ----------------------- ------------------------------- ------------------------------ ---------------------------------- --------------------------------------------------------------------------------------------------------------- -------------------------------------------- ----------------------------------
